Citation Nr: 1745820	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-01 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include as due to herbicide agent exposure.  

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to herbicide agent exposure.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and D.K.



ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1965 to February 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In April 2017, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The issue of entitlement to service connection for COPD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is presumed to have been exposed to herbicides during his service in the Republic of Vietnam and the competent evidence is at least in relative equipoise as to whether this exposure led to the Veteran's congestive heart failure.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a heart disability have been met.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309(e).


REASONS AND BASES FOR FINDING AND CONCLUSION
 
I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veteran's claim has been considered with respect to VA's duty to notify and assist.  Other than the matters addressed in the remand section, the outcome below is favorable.  Thus, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

II.  Service Connection

To establish entitlement to service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition if a veteran was exposed to an herbicide agent during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, certain diseases, including ischemic heart disease, shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).
 
Ischemic heart disease includes acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  38 C.F.R. § 3.309(e).

Even if service connection is not warranted under one of the presumptive regulations, this does not preclude a claimant from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to herbicide exposure.  Brock v. Brown, 10 Vet. App. 155 (1997).

At the outset, the Board notes that the Veteran's personnel records show that he served in the Republic of Vietnam from March 1966 to January 1967 during the Vietnam Era.  Therefore, exposure to herbicide agents in service is conceded.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

The Veteran has been diagnosed with non-ischemic congestive heart failure.  The record does not indicate that he has a current diagnosis of ischemic heart disease.  Thus, service connection cannot be established on a presumptive basis under 38 C.F.R. § 3.309.  However, service connection is warranted if competent evidence links a non-presumptive disease to the presumed herbicide exposure.  See 38 U.S.C.A. § 1110, Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

Here, there is a positive opinion of record addressing the nexus between the Veteran's presumed exposure and his congestive heart failure.  In April 2017, the Veteran's treating physician opined that the Veteran's "congestive heart failure, although non-ischemic [was] likely related to [A]gent [O]range exposure in Vietnam."  The physician also noted that all of the Veteran's health problems initially started while he was in Vietnam after he was exposed to Agent Orange and cited to the Veteran's personal health history.  

Although cognizant that the Veteran was also afforded a VA examination in April 2012, the Board notes that the examiner did not provide an opinion as to whether the Veteran's congestive heart failure was related to his Agent Orange exposure or was in any other way related to his military service.  The examiner merely stated, "There is not enough evidence for a diagnosis of CAD or IHD at this time." Thus, the Board assigns this VA examination limited probative value.   

In summary, the evidence documents a current diagnosis.  Considering the competent medical evidence and the probative value of each opinion of record, the Board finds that it is at least in relative equipoise as to the question of nexus.  On this basis, the Board grants service connection.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a heart disability, to include congestive heart failure, as a result of herbicide agent exposure is granted.


REMAND

Although the Board regrets the additional delay, the Board finds that additional development is needed before the Veteran's remaining claim on appeal can be decided. 

In this case, the Veteran asserts he has a lung disorder due to herbicide agent exposure in service.  As the Veteran served in Vietnam, the Veteran is presumed to have been exposed to herbicide agents.  Moreover, during the April 2017 hearing, the Veteran testified that he began experiencing respiratory problems while in Vietnam and that such problems continued following his discharge from service.  To date, the Veteran has not been afforded a VA examination in conjunction with this claim.  Accordingly, an examination to secure a medical opinion as to the medical questions presented is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant and outstanding VA treatment records and associate them with the electronic claims file.

2.  After completion of directive #1, schedule the Veteran for a VA examination to ascertain the nature and etiology of his claimed respiratory or pulmonary disability.  The claims file must be made available to the examiner for review. All indicated tests and studies must be performed, and a comprehensive history should be obtained.  

The examiner should provide a diagnosis for any current respiratory or pulmonary disability found.  Based on the examination and review of the record, the examiner should then provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probability) that any diagnosed respiratory and/or pulmonary disability began during the Veteran's active service, or is otherwise related to service, including his presumed exposure to Agent Orange during service.  

A complete rationale is requested for any opinion expressed.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative.

3.  After completing all actions set forth above and any further action needed as a consequence of the above development, readjudicate the claim on appeal.  If the benefit on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case and allow the appropriate time for response.  Then return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


